Exhibit 32.1 SALISBURY BANCORP, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned officer of Salisbury Bancorp, Inc. (the “Corporation”), hereby certifies that the Corporation’s Annual Report on Form 10-K for the period ended December 31, 2010 to which this certification is attached (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. March 25, 2011 By /s/ Richard J. Cantele, Jr. Richard J. Cantele, Jr. President and Chief Executive Officer The undersigned officer of Salisbury Bancorp, Inc. (the “Corporation”), hereby certifies that the Corporation’s Annual Report on Form 10-K for the period ended December 31, 2010 to which this certification is attached (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. March 25, 2011 By /s/ B. Ian McMahon B. Ian McMahon, Chief Financial Office
